AO 245B (Rev. 09/I1)(VAED rev. 2) Sheet | - Judgment in a Criminal Case

 

UNITED STATES DISTRICT COURT
Eastern District of Virginia
Alexandria Division

UNITED STATES OF AMERICA
v. Case Number: 1:20-cr-00208-001
ALJOHARAH ALTAMIMI Defendant's Attorney: Travis Tull, Esquire
Defendant.

JUDGMENT IN A CRIMINAL CASE

The defendant pleaded guilty to Count | of the Criminal Information.

Accordingly, the defendant is adjudicated guilty of the following counts involving the indicated offenses.

Title and Section Nature of Offense Offense Class Offense Ended

18 U.S.C. §§ 2 and 554 Smuggling Felony 02/2020

Count

1

As pronounced on September 22, 2020, the defendant is sentenced as provided in pages 2 through 5 of this Judgment.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

It is ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change
of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment
are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of material

changes in economic circumstances.

Te
Signed this 24/<“day of 02st , 2020.

Claude M. Hilton
United States District Judge
AO 245B (Rev. 09/11)(VAED rev. 2) Judgment in a Criminal Case Page 2 of 5

Sheet 3 — Probation

 

Defendant’s Name: ALTAMIMI, ALJOHARAH
Case Number: 1:20-cr-00208-001

PROBATION

The defendant is hereby placed on probation for a term of TWO (2) YEARS.

The Probation Office shall provide the defendant with a copy of the standard conditions and any special conditions of
Probation.

The defendant shall not commit another federal, state or local crime.

The defendant shall not unlawfully possess or use a controlled substance.

The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.

If this judgment imposes a fine or restitution obligation, it is a condition of Probation that the defendant pay any such
fine or restitution in accordance with the Schedule of Payments set forth in the Criminal Monetary Penalties sheet of this
judgment.

STANDARD CONDITIONS OF PROBATION

The defendant shall comply with the standard conditions that have been adopted by this court set forth below:

I)
2)

3)

4)
5)

6)
oD)
8)
9)
10)
11)
12)

13)

the defendant shall not leave the judicial district without the permission of the court or probation officer;

the defendant shall report to the probation officer and shall submit a truthful and complete written report within the
first five days of each month;

the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the
probation officer;

the defendant shall support his or her dependents and meet other family responsibilities;

the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling,
training, or other acceptable reasons;

the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;

the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or
administer any narcotic or other controlled substance or any paraphernalia related to such substances, except as
prescribed by a physician;

the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or
administered;

the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any
person convicted of a felony, unless granted permission to do so by the probation officer;

the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit
confiscation of any contraband observed in plain view of the probation officer;

the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law
enforcement officer;

the defendant shall not enter into any agreement to act as an informer for a special agent of a law enforcement
agency without the permission of the court;

as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the
defendant's criminal record or personal history or characteristics and shall permit the probation officer to make such
notifications and to confirm the defendant's compliance with such notification requirement.
AO 245B (Rev. 09/11)(VAED rev. 2) Judgment in a Criminal Case Page 3 of 5
Sheet 3A — Probation

 

Defendant’s Name: ALTAMIMI, ALJOHARAH
Case Number: 1:20-cr-00208-001

SPECIAL CONDITIONS OF SUPERVISION

While on Probation pursuant to this Judgment, the defendant shall also comply with the following additional special
conditions:

(1) The defendant shall obey any orders or directives of the Bureau of Immigration and Customs Enforcement.
AO 245B (Rev. 09/11) (VAED rev. 2) Judgment in a Criminal Case Page 4 of 5
Sheet 6 — Schedule of Payments

 

Defendant’s Name: ALTAMIMI, ALJOHARAH
Case Number: 1:20-er-00208-001

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the Schedule of Payments on Sheet 6.

Count Assessment Fine Restitution

l $100.00 $0.00 $0.00

TOTALS: $100.00 $0.00 $0.00
FINES

No fines have been imposed in this case.
AO 245B (Rev. 09/11) (VAED rev. 2) Judgment in a Criminal Case Page 5 of 5
Sheet 6 — Schedule of Payments

 

Defendant’s Name: ALTAMIMI, ALJOHARAH
Case Number: 1:20-cr-00208-001

SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties are due as follows:

The special assessment shall be due in full immediately.

The defendant shall forfeit the defendant's interest in the following property to the United States:
SEE Consent Order of Forfeiture entered by the Court on September 22, 2020.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary
penalties is due during imprisonment. All criminal monetary penalties, except those payments made through the Federal
Bureau of Prisons’ Inmate Financial Responsibility Program, are made to the Clerk of the Court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.
Payments shall be applied in the following order: (1) assessment (2) restitution principal (3) restitution interest (4) fine
principal (5) fine interest (6) community restitution (7) penalties and (8) costs, including cost of prosecution and court
costs.

Nothing in the court's order shall prohibit the collection of any judgment, fine, or special assessment by the United States.
